— In a proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Rockland County (Stanger, J.), dated November 19, 1984, which denied his application for visitation with his former stepchild.
Order affirmed, without costs or disbursements.
The petitioner’s marriage to the respondent ended in divorce and he seeks visitation rights with regard to his former wife’s son, fathered by another man and born out of wedlock prior to the marriage. The respondent, subsequent to divorcing the petitioner, married the boy’s natural father and the family resides in the State of Washington. The respondent opposes visitation. The record before the Family Court, Rock-land County, indicates that although the petitioner may have acted as a father toward the boy for a number of years, the relationship between the parties was quite turbulent and the boy no longer desires contact with his former stepfather.
We find that Family Court’s determination that visitation would not be in the best interests of the child resolved the appropriate question, and was based upon sufficient evidence. The denial of visitation to the petitioner constituted a proper exercise of the court’s discretion (see, Lo Presti v Lo Presti, 40 NY2d 522, 527; Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Juan R. v Necta V., 55 AD2d 33, 35; Family Ct Act § 651). Mollen, P. J., Weinstein, Rubin and Spatt, JJ., concur.